DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior arts (paragraph 2, specification), “AAPA”, in view of Frank et al. (US 20030061443), “Frank”.

2.	As per claim 1, AAPA discloses at least one low latency media [memory module, paragraph 2]; and a CPU memory controller [memory module, paragraph 2]; wherein there is data transmission between the low latency media and the CPU memory controller [data transmission between a memory and its associated controller, paragraph 2].
	AAPA does not disclose expressly a bus connecting a mesh network with a logical controller.
	Frank discloses a bus [a bus interface unit, abstract] connecting a mesh network [a PCI client, abstract] with a logical controller [a memory controller, abstract].
	AAPA and Frank are analogous art because they are from the same field of endeavor of memory access control.
	At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify AAPA by including the bus interface as taught by Frank in the abstract.
	The motivation for doing so would have been improved performance as expressly taught by Frank in paragraph 5.

3.	As per claim 2, the cited prior arts disclose wherein the mesh network is a peripheral component interconnect (PCI) interface [PCI, abstract, Frank].

4.	As per claim 3, the cited prior arts disclose wherein the memory module further comprises a slow variable latency media, and wherein the logical controller is configured to control data transmission between the slow variable latency media [memory device, figure 1, Frank] and the CPU memory controller [memory module, paragraph 2, AAPA], and between slow variable latency media [memory device, figure 1, Frank] and the mesh network [PCI, abstract, Frank], and between the slow variable latency media [memory device, figure 1, Frank] and the at least one low latency media [memory module, paragraph 2].

5.	As per claim 4, the cited prior arts disclose wherein the logical controller is configured to control communications between the memory module and one or more network elements directly or indirectly connected to the mesh network [PCI, abstract, Frank].

6.	As per claim 5, the cited prior arts disclose wherein the logical controller is configured to service communication requests between the memory module and one or more interfaces directly or indirectly connected to the mesh network [PCI, abstract, Frank].

7.	As per claim 6, the examiner directs the applicant’s attention to claims rejection above.

8.	As per claim 7, the cited prior arts disclose a first virtual memory manager (VMM) running as part of the Operating System of the computing device [VMM, paragraph 2, AAPA], and a second VMM running on a hardware based logical controller of said memory module [figure 1, Frank].

9.	As per claim 8, the cited prior arts disclose a first virtual memory manager (VMM) running as part of the Operating System of the computing device [VMM, paragraph 2, AAPA], and a second VMM running on an interface directly or indirectly connected to the mesh network of the computing device [PCI, abstract, Frank].

10.	As per claims 9-15, the examiner directs the applicant’s attention to claims rejection above.

Arguments Concerning Prior Art Rejection
	The applicant argues that the cited prior arts fail to teach the claimed limitation(s) because Frank’s memory controller does not correspond to the claimed “logical controller”.  The applicant asserts that the Frank’s memory controller corresponds to the claimed” CPU memory controller” instead.  However, as already demonstrated in the rejection, such “CPU memory controller” is taught by AAPA (not Frank), and the “logical controller” corresponds to Frank’s memory controller.  Thus, the combination of the two references teach the limitation(s) at issue.
	Further, the applicant simply asserts that Frank does not disclose a bus connecting a mesh network with a logical controller.  However, as already demonstrated in the corresponding rejection, Frank discloses a bus interface unit connecting a PCI client with a logical controller, which is patentably equivalent to the claim limitation at issue.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

A.	Claims Rejected
	Claims 1-15 are rejected.

B.	Direction for Future Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UN YU whose telephone number is (571)272-1133.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAE U YU/Primary Examiner, Art Unit 2135